Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 1/8/21.  Claims 1-3,5-9,11-17 are amended and claim 19 is added.  Claims 1-19 are pending.
The previous 112 first and second paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “ Study of the measurement of Beta Activity and alpha-amylase of wheat flour in view of Hassan et al ( 2009/0005553) and Adden 2012/0040065.
For claims 1,3,8,9,10,11-12, the article discloses method of determining the activities of alpha-amylase and beta-amylase in wheat flours.  The discloses that using the endogenous enzymes in wheat flour under low temperature conditions, e.g. 20-72 C for 15 min., low maltose flour hydrolysate may be produced. A series of curves are obtained showing the course of hydrolysis at various temperatures, (page 249, right col. 5- Study of diastatic saccharification at different temperatures) The curves at page 250 clearly show that at temperatures below 55 C, low concentration of maltose is produced. Table I depicts the concentrations of maltose in wheat flour; produced at 27 C. (page 246, par. under the Table). According to the experiments disclosed by the article, it is evident that an amylolytic enzyme may be used at low temperature to hydrolyze starch comprising low levels of maltose.  For claim 18, the article teaches flour resulting from the hydrolysis which is a food product.
The article does not teach using a ring layer mixer as in claim 1, the speed as in claim 3, the use of steam as in claim 4,the enzyme as in claim 11,the amount of maltose as in claims 5-6,15,17,16, the parameter as in claim 7, the amount of solid as in claim 13 , the parameter as in claim 14 and the further enzyme as in claim 19. 

Adden discloses a process for producing an aqueous dispersible carboxymethyl cellulose.  Adden discloses using high shear mixer including ring layer mixers.  ( see paragraph 0013)
The article teaches hydrolyzing flour to produce low maltose flour hydrolysate.  As shown in Hassan, the use of high shear  mixing accelerates reactant interaction.  It would have been obvious to employ the high shear mixing as taught in Hassan to hydrolyze the flour in the method disclosed in the article to facilitate adequate mixing of the flour and water.  Hassan teaches to use high shear mixing system.  It would have been obvious to one skilled in the art to use any known high shear mixer such as the ring layer mixer disclosed in Adden.  It would have been within the skill of one in the art to determine the appropriate speed to obtain the desirable mixing through routine experimentation.  The article teaches to carry out the reaction in the temperature of 20-72 degrees C.  It would have been within the skill of one in the art to use known means to adjust the temperature to desired level.  Injection of steam is known to raise temperature and would have been within the determination of one skilled in the art.  The level of maltose product depends on the degree of hydrolysis which is determined by the time and enzymatic reaction.  It would have been within the skilled of one in the art to determine the maltose content depending on the product and the desire degree of sugar wanted.  It is an obvious matter of choice parameter which can readily be determined through routine experimentation.  It would have been within the skill of one in the art to determine the time of mixing  to obtain the most optimum mixture to carry out the enzymatic hydrolysis.  The time is a result-effective variable which can readily be determined by one skilled in the art through routine experimentation.  It’s known that the enzyme amylase hydrolyzes the starch in the flour as discussed in the article.  It would have been obvious to one .
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett ( 5912031) in view of  Adden ( 2012/0040065).
The article reference is removed because of the change in the temperature range.  Fitchett discloses temperatures falling within the ranges claimed.
For claims 1,3,8-14,19, Fitchett discloses a process for digesting an aqueous slurry of a ground cereal with an alpha amylase enzyme.  The starch component of the cereal can be degraded in order to produce a product containing comparatively high concentration of dextrin.  The process comprises the steps of forming an aqueous slurry of ground cereal, the slurry having a dry solids content of 10-45%, enzymatically digesting the slurry at 60-95 degrees with alpha amylase and deactivating the enzyme.  Deactivation of the enzyme is effected by raising the temperature of the slurry to suitable level.  Complete digestion of starches by alpha amylase leads to maltose.  It is preferred to subject the slurry to agitation during the digestion process .  Methods for doing this are known in the art.  For example, slurry may be subjected to high shear via an overhead homogenizer in the digestion tank and/or in-line homogenizer.  The examples show different levels of maltose depending on the time and temperature used.  The examples show the use of wheat flour.  For claim 18, Fitchett discloses obtaining a food product from the method.  (see columns 1,3 and the examples)

Adden discloses a process for producing an aqueous dispersible carboxymethyl cellulose.  Adden discloses using high shear mixer including ring layer mixers.  ( see paragraph 0013)
Fitchett teaches to use high shear mixing system.  It would have been obvious to one skilled in the art to use any known high shear mixer such as the ring layer mixer disclosed in Adden.  It would have been within the skill of one in the art to determine the appropriate speed to obtain the desirable mixing through routine experimentation.  Fitchett and the article teach to carry out the digestion at certain temperature range.  It would have been within the skill of one in the art to use known means to adjust the temperature to desired level.  Injection of steam is known to raise temperature and would have been within the determination of one skilled in the art.  The level of maltose product depends on the degree of hydrolysis which is determined by the time and enzymatic reaction. As shown in Fitchett, varying percent of maltose is obtained by different reactant time.  It would have been within the skilled of one in the art to determine the maltose content depending on the product and the desire degree of sugar wanted.  It is an obvious matter of choice parameter which can readily be determined through routine experimentation.  It would have been within the skill of one in the art to determine the time of mixing  to obtain the most optimum mixture to carry out the enzymatic hydrolysis.  The time is a result-effective variable which can readily be determined by one skilled in the art through routine experimentation.  
Double Patenting
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/219110 . Although the claims at issue are not identical, they are not patentably distinct from each other because both application are directed .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/316668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to methods of producing a food product comprising hydrolysed starch.  The difference resides in the temperature used. However, the different is not patentably significant.  It is well known different materials have different gelatinization temperature.  Thus, it would have been obvious to one skilled in the art to adjust the temperature depending on the material being treated.  It would also have been within the skill of one in the art to adjust the temperature to be in a lower range when desiring not to form a gelatinized product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19-20 of copending Application No. 16/316701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because. both applications are directed to methods of producing a food product comprising hydrolysed starch.  The difference resides in the temperature used. However, the different is not patentably significant.  It is well known different materials have different gelatinization temperature.  Thus, it would have been obvious to one skilled in the art to adjust the temperature depending on the material being treated.  It .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1/8/21 have been fully considered but they are not persuasive. 
In the response,  applicant argues that even if the combination of references as shown in the rejections is sufficient to establish a prima facie case of obviousness, the showing of unexpected results in the instant specification rebuts the obviousness rejections.  The examiner respectfully disagrees because the showing in the instant specification is not against the closest prior art as set forth in the rejections above.  Applicant argues none of the cited references suggests there unexpected results.  Even if one skilled in the art is not aware of the result, the hydrolysis performing at the temperature range claimed and the use of high shear mixer such as the ring layer mixer are known in the art.  One would have been motivated to use a high shear mixer to accelerate the reaction as taught in the prior art.  It is not necessary to show using the combination for the same reason as applicant; it is only required to show how such combination would have been obvious in view of the teaching of the prior art.  Applicant argues that requiring applicant to compare the claimed invention with the combination of references is improper because such an obligation would be requiring comparison of the results of the invention with the results of the invention.  This argument is not persuasive.  The combination that applicant contends to give the unexpected results is known as shown in the rejections and the obviousness of using such combination is demonstrated.  A showing that doesn’t address the rejections cannot be a proper showing.
Applicant does not argue the obviousness double-patenting rejections.  They are maintained as set forth above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

February 18, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793